UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                    x
SECURITIES AND EXCHANGE COMMISSION, :
                                    :     19 Civ. 9439 (PKC)
                         Plaintiff, :
                                    :     ECF Case
               -against-
                                          Electronically Filed
TELEGRAM GROUP INC. and TON ISSUER
INC.,

                      Defendants.
                                     x

              DEFENDANTS' LOCAL RULE 56.1 STATEMENT
        IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT


                                         SKADDEN, ARPS, SLATE,
                                          MEAGHER & FLOM LLP
                                         George A. Zimmerman
                                         Scott D. Musoff
                                         Christopher P. Malloy
                                         Alexander C. Drylewski
                                         Four Times Square
                                         New York, New York 10036
                                         Phone: (212) 735-3000

                                         Attorneys for Defendants
                                   TABLE OF CONTENTS


                                                                              Page

I.     Blockchains and Digital Currencies                                       1

       A.     Blockchains                                                       1

       B.     Digital Currencies                                                3

       C.     Problems with Current Blockchains and Their Cryptocurrencies      4

II.    Telegram Decides to Create a Better Blockchain                            5

       A.     Telegram and its Founders                                          5

       B.     The TON Blockchain and Grams                                      6

              1.     Features of the TON Blockchain                              7

              2.     Validation                                                 9

       C.     Telegram Conducts a Private Placement                            11

              1.     Round 1 of the Private Placement                          13

              2.     Round 2 of the Private Placement                          13

              3.     KYC Processes                                              14

                     (a)    Lawson Conner KYC                                  15

                     (b)    Credit Suisse KYC                                  15

                     (c)    Rep Letters                                         15

       D.     The Private Placement Materials                                  20

       E.     The Purchase Agreements                                          26

              1.     Public Availability of the Private Placement Materials    37

III.   Development of the TON Blockchain                                        38

       A.     The TON Foundation and TON Reserve                                39

       B.     Contemplated Launch and Creation of Grams                         42

       C.     The TON Beta Version and Early Third Party Developments           42

                                                i
IV.   Telegram's Public Communications                                  50

V.    Telegram Sought Guidance from and Actively Engaged With the SEC   54




                                          ii
        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Rule 56.1 of the Local Rules

of the United States District Court for the Southern and Eastern Districts of New York, and

Section 4.G. of this Court's Individual Practices, Defendants Telegram Group Inc. ("Telegram")

and TON Issuer Inc ("TON Issuer" and collectively with Telegram, "Defendants"), in connection

with their Motion for Summary Judgment, set forth the following statements of material facts as

to which no genuine issue exists.'

I.      BLOCKCHAINS AND DIGITAL CURRENCIES

        A.       Blockchains

        1.       A blockchain is a ledger. McKeon Ex. 1 TR 26-27.

        2.       A ledger is a mechanism that is used to reach consensus and agreement about a

set of facts, serving as the source of truth regarding the current and historical state of accounts,

transactions, and/or events. McKeon Ex. 1 ¶ 26.

        3.       In contrast to standard ledgers, a blockchain is decentralized and distributed,

meaning the ledger is maintained by multiple parties, often referred to as validators, miners,

and/or nodes. McKeon Ex. 1 ¶ 26.

         4.      These parties (validators, miners, and/or nodes) manage and operate the

blockchain network. McKeon Ex. 1 ¶ 27.

         5.      A public blockchain ecosystem typically consists of core blockchain developers

and/or an ecosystem foundation (organizations that contribute to open source development by

funding projects by third party developers and/or contributing to core protocol development),

validators, application and services developers, and users. McKeon Ex. 1 ¶ 78.


 Citations to "Ex." refer to the exhibits attached to the Declarations in Support of the Defendants' Motion for
Summary Judgment, submitted concurrently herewith. Deposition transcript excerpts are attached to the Declaration
of Alexander C. Drylewski and are cited herein as "[Deponent] Dep. []." Deposition exhibits are also attached to the
Declaration of Alexander C. Drylewski and are cited herein as "[Deponent] Dep. Ex. []."


                                                         1
        6.     These categories of participants are not mutually exclusive. McKeon Ex. 1 ¶ 79.

        7.     In a blockchain network, transactions are grouped together over some time

interval and posted to the ledger in "blocks." McKeon Ex. 1 ¶ 27.

        8.     Each "block" is cryptographically linked to the previous block, creating an

unbroken chain of valid transactions, hence the term "blockchain." McKeon Ex. 1 ¶ 27.

        9.     Many blockchains are described as "decentralized," meaning that any ongoing

governance and oversight of the ledger is not conducted by a single or centralized source, but

rather by a decentralized community of users. McKeon Ex. 1 ¶ 27.

        10.    Decentralization eliminates the existence of a central point of failure, thereby

generating ledgers that are more resistant to manipulation or control by a single party. McKeon

Ex. 1 ¶ 28.

        11.    Decentralization reduces the ability of centralized parties to extract rents from

users of the ledgers. McKeon Ex. 1 1128.

        12.    Decentralization incentivizes broad based participation by third party software

developers to create applications that utilize the ledger and expand its functionality. McKeon

Ex. 1 If 28.

        13.    A "smart contract" is software code, incorporated into certain blockchain

protocols, that executes an outcome automatically based on a set of pre-specified conditions.

McKeon Ex. 1 ¶ 31.

        14.    Smart contracts control the value to be exchanged in a given transaction.

McKeon Ex. 1 If 31.

        15.    In a blockchain protocol that includes smart contracts, the ledger is recording not

only accounts and balances, but also the state of the contracts. McKeon Ex. 1 ¶ 32.



                                                 2
       16.     The typical essential function of a blockchain is the processing of transactions and

posting them to the ledger, commonly referred to as "validation." McKeon Ex. 1 ¶ 79.

       17.     The "validation" function is performed by validators. McKeon Ex. 1 1179.

       18.     Validators are typically compensated for performing their work in the form of

cryptoassets. McKeon Ex. 1 1180.

       19.     In order to achieve consensus regarding the validity of transactions within a

block, an algorithm must exist that makes it difficult for validators to post invalid blocks.

McKeon Ex. 1 1181.

       B.      Digital Currencies

       20.     Digital assets, or "cryptoassets," are units of account that are native to

blockchains. McKeon Ex. 1 1133.

       21.     Digital currencies, or "cryptocurrencies," are a subset of cryptoassets that are used

to store value or as a medium of exchange. McKeon Ex. 1 1133.

       22.     Bitcoin was the first decentralized cryptocurrency. McKeon Ex. 1 1133.

       23.     Ether is another cryptocurrency, which is the native asset of the Ethereum

blockchain. McKeon Ex. 1 ¶ 49.

       24.     In contrast to fiat currencies, which are those managed by central banks,

cryptocurrencies can be transferred solely by software, removing third party intermediation from

the transaction. McKeon Ex. 1 ¶ 34.

       25.     Ownership of cryptocurrency is proven through possession of "private keys."

McKeon Ex. 1 1135.

       26.     A "private key" is similar to a password. McKeon Ex. 1 ¶ 35.

       27.     Users of a blockchain and its native assets store private keys in a "digital wallet."

McKeon Ex. 1 1135.

                                                  3
        28.    A "digital wallet" is similar to a bank account, but rather than being maintained

by a bank, a digital wallet is simply a piece of software through which custody of the assets

remains with the user. McKeon Ex. 1 1135.

        29.    Blockchain ledgers record the addresses of digital wallets and the balance of any

unspent native assets in each account. McKeon Ex. 1 ¶ 30.

        30.    Cryptocurrencies are a completely separate yet similar method for recording and

transferring value and ownership in comparison to traditional fiat currencies: McKeon Ex. 1

¶ 36.

        31.    Cryptocurrencies possess functionality with regard to electronic transmission of

value that is not easily replicated within systems that administer transmission of value via fiat

currencies. McKeon Ex. 1 ¶ 36.

        32.    Blockchains and cryptocurrencies facilitate types of digital commerce that are

cost prohibitive or functionally challenging with fiat currency. McKeon Ex. 1 ¶ 45.

        C.     Problems with Current Blockchains and Their Cryptocurrencies

        33.    Currently available cryptocurrencies, such as Bitcoin and Ether, have problems

relating to their scalability (the ability to increase transaction volume), transactions speeds, and

usability. McKeon Ex. 1 ¶ 50.

        34.    In particular, the consensus mechanism for validation known as "Proof of Work,"

which is used by both Bitcoin and Ethereum, inherently suffers from problems relating to

resource consumption and scalability. McKeon Ex. 1 ¶ 83.

        35.    Bitcoin and Ethereum's Proof of Work systems also suffer from a lack of

decentralization of the primary function of the network     block production     due to mining

pools. McKeon Ex. 1 IN 172-73.



                                                  4
II.     TELEGRAM DECIDES TO CREATE A BETTER BLOCKCHAIN

        A.       Telegram and its Founders

        36.      In approximately 2006, Pavel Valeryvich Durov founded VKontakte, a social

media networking application based in Russia that is similar to Facebook. Joint Stipulation of

Undisputed Facts ("JSF") ¶ 9, filed concurrently herewith.

        37.      Pavel served as the CEO of VKontakte starting in 2006. Drylewski Ex. 1 at 1;

JSF 41110.

        38.      In 2014, Pavel was named the most promising Northern European leader under 30

by the Nordic Business Forum. Drylewski Ex. 1, Nordic Business Forum article; JX7, Primer at

21.

        39.      Dr. Nikolai Durov, Pavel's brother, served as the lead developer of VKontakte

starting in 2006. JSF ¶ 11.

        40.      Nikolai has Ph.D.'s from Bonn University and Saint-Petersburg State University.

JSF ij 12.

        41.      Nikolai is the Chief Technology Officer of Telegram and an accomplished

mathematician and programmer who has won two World Championships in programming and

three Gold Medals in the International Mathematical Olympiads, among other achievements.

JSF Til 8, 12.

        42.      Telegram was founded in 2013 by Pavel and Nikolai. JSF 41116.

        43.      Telegram Messenger has 300 million monthly users, as of October 2019. ECF

No. I ¶ 16.

        44.      Telegram operates Telegram Messenger without profit motive. JX8, Pre-Sale

Primer, at TG-001-00000058.

        45.      Pavel Durov is the Chief Executive Officer ("CEO") of Telegram. JSF 4113.

                                                 5
       46.       Pavel and Nikolai determined that limitations inherent in existing

cryptocurrencies, including slow transaction speeds, inability to scale, and poor user interfaces,

would prevent the widescale adoption of these currencies for consumptive use. See Drylewski

Ex. 2, Pavel Durov Deposition ("Durov Dep.") at 293:18-294:15.

        47.      Pavel and Nikolai instead set out to design a new distributed ledger technology

that would dramatically reduce transaction time, as well as be fully scalable and user friendly.

JSF ¶ 37; Drylewski Ex. 2, Durov Dep. at 293:18-294:15.

        48.      Pavel and Nikolai also wanted to create a native asset on their blockchain that

could develop into a truly mass-market cryptocurrency. JSF ¶¶ 139, 141; Drylewski Ex. 2,

Durov Dep. at 293:18-294:15.

        B.       The TON Blockchain and Grams

        49.      In 2017, Telegram began developing a new blockchain network, the "Telegram

Open Network" or "TON Blockchain." Drylewski Ex. 3, Public Notice.

        50.      The TON Blockchain will be decentralized after it is launched. McKeon Ex. 1

¶¶ 19, 188-93.

        51.      The TON Blockchain will be released as entirely open source code. Drylewski

Ex. 4. Defendants' Second Supplemental Responses and Objections to Plaintiff's First Set of

Interrogatories, at 8-9.

        52.      In late 2017, Telegram also began developing a native cryptocurrency for the

TON Blockchain, called "Grams." JSF ¶ 38.

        53.      Grams will not be created unless and until the TON Blockchain is launched.

Drylewski Ex. 3 at 1.

        54.      Grams will not be distributed to anyone unless and until the TON Blockchain is

launched. Drylewski Ex. 3.
                                                  6
          55.   Grams are intended to function as a store of value and medium of exchange on the

TON Blockchain, similar to the functionality of Bitcoin. McKeon Ex. 1 ¶ 221; JX14, Round 1

Risk Factors, at 6.

          56.   Telegram anticipates that Grams will be immediately useable (i) as tender for

commercial transactions and a medium of exchange for users on the TON Blockchain, which

will be capable of quickly processing and recording such transactions; (ii) to serve as stakes

deposited by third parties in order to be randomly selected to serve as validators to validate

transactions on the TON Blockchain and thereby be awarded more Grams; (iii) to serve as

capital lent out to validators and others; and (iv) to serve as voting power for Gram holders

required to support or oppose changes in the TON Blockchain protocol. Drylewski Ex. 4,

Defendants' Responses and Objections to Plaintiff's First Set of Interrogatories, at 7.

          57.   Grams' faster intended transaction speeds were designed to make Grams superior

to other available virtual currencies, such as Bitcoin and Ether, in order to fulfill their primary

consumptive purpose. Drylewski Ex. 2, Durov. Dep. at 293:18-294:15.

          58.   Grams are also intended to be used as a means to power decentralized

applications ("dApps") and smart contracts built on the TON Blockchain, similar to the

functionality of Ether. McKeon Ex. 1 In 151-52, 221.

                I.     Features of the TON Blockchain

          59.   Smart contracts and dApps on the TON Blockchain will run on a computation

layer known as the Telegram Virtual Machine ("TVM"). JX24, Telegram Open Network Virtual

Machine (September 6, 2019), at 1; McKeon Ex. 1 ¶151.

          60.   The TVM will be used to execute smart contract logic. JX24 at 32; McKeon Ex.

1 ¶151.



                                                  7
       61.     The ability of TON to function as a decentralized supercomputer is driven by the

TVM. McKeon Ex. 1 ¶ 151.

       62.     Telegram has developed two features, TON DNS and TON Payments, to be

available to be launched with the TON Blockchain. Drylewski Ex. 4 at 11.

       63.     TON DNS is "a service for assigning human-readable names to accounts, smart

contracts, services, and network nodes." JX9, Stage A Primer at 10.

       64.     TON Payments is "a platform for micropayments and a micropayment channel

network," which "can be used for instant off-chain value transfers between users, bots, and other

services." JX9 at 10.

       65.     Telegram is planning to have two additional features, TON Storage and TON

Proxy, developed and implemented into the TON Blockchain at launch. Drylewski Ex. 4 at 11.

       66.     TON Storage will be "a distributed file-storage technology, accessible through the

TON [Peer-to-Peer] Network and available for storing arbitrary files, with torrent-like access

technology and smart contracts used to enforce availability." JX9 at 9.

       67.     TON Proxy will be "a network proxy/anonymizer layer used to hide the identity

and IP addresses of TON nodes," which "can be used to create decentralized VPN services and

blockchain-based TOR alternatives to achieve anonymity and protect online privacy," similar to

the Invisible Internet Project. JX9 at 9.

       68.     Telegram has developed the TON Wallet, a software application which will

operate as a non-custodial cryptographic wallet to hold and transfer Grams at the time of launch.

Drylewski Ex. 4 at 11.




                                                8
        69.   Telegram intends to release the TON Wallet as a stand-alone application that will

compete with other wallet applications developed by third parties. Drylewski Ex. 2, Durov Dep.

at 160:4-161:5; McKeon Ex. 1 TT 157-62.

        70.   Following the launch of the TON Blockchain, any third party will be able to see

the TON Blockchain code and develop applications for the TON Blockchain. McKeon Ex. 1

¶ 99.

        71.   As an open source code, third party developers cannot be excluded from

developing upon, and using the functionality of, the core protocol. McKeon Ex. 1 ¶ 222.

        72.   The TON Blockchain will be a decentralized system with no central governing

body or management. Drylewski Ex. 3.

        73.   Telegram has informed the public that it will not have any control over, any

unique rights within, or any responsibility for the management of the TON Blockchain.

Drylewski Ex. 3; Drylewski Ex. 4 at 31.

              2.      Validation

        74.   Telegram selected a "Proof of Stake" consensus mechanism for the TON

Blockchain. JSF ¶ 122.

        75.   Validators for the TON Blockchain will be required to validate proposed blocks,

perform computations for smart contracts, and digitally sign valid blocks. JSF ¶ 123.

        76.   The TON Blockchain will allow validators to aggregate stakes to foster

decentralization by promoting involvement by a broader group of stakeholders. JSF 11124.

        77.   At launch, Gram holders who wish to be validators must "stake" a minimum of

100,000 Grams. JSF 411125.

        78.    Following launch, the minimum number of Grams required to be staked will be a

configurable parameter that can be changed by vote of the validators. JSF ¶ 125.

                                                9
        79.    Once every validation period, any Gram holder or group of Gram holders seeking

to be a validator for the next validation period can stake the minimum number of Grams required

to be eligible for selection as a validator for the next period. JSF ¶ 126.

       80.     The TON Blockchain will automatically and randomly select a predetermined

number of validators from amongst the largest stakeholders for that period. JSF ¶ 126.

       81.     Validators who correctly validate a block will automatically be rewarded with

newly minted, system-generated Grams. JSF ¶ 127.

       82.     If validators incorrectly validate a block, they will automatically lose part of their

stake and will be temporarily suspended from acting as a validator. JSF ¶ 128.

       83.     Based on these validation efforts, Telegram expects that the supply of Grams will

increase by approximately 2% annually as newly minted Grams are automatically generated and

paid to validators. JSF ¶ 129.

       84.     As currently contemplated, after the TON Blockchain launches, Defendants will

allocate 4% of Grams to a "Developer Pool." JSF ¶ 158.

       85.     Pavel and Nikolai Durov are currently anticipated to each receive 1% of the initial

supply of Grams from the Developer Pool. Drylewski Ex. 5 at 4; JSF ¶ 159.

       86.     Telegram has stated that the developer pool will have a four-year lock-up period

restricting the sale of Grams by developer pool recipients. JSF ¶ 160.

       87.     Telegram informed the public on January 6, 2020 that, to the extent Pavel Durov,

Nikolai Durov, or any Telegram employees holds any Grams following launch of the TON

Blockchain, they will not be allowed to take part in any voting or validating activities on the

TON Blockchain. JSF ¶ 161.




                                                 10
        88.   Telegram will not hold any Grams after the launch of the TON Blockchain.

Drylewski Ex. 2, Durov Dep. at 273:3-11.

        89.   Telegram has told the public that its employees and founders may, but have not

committed, hold Grams following launch of the TON Blockchain. Drylewski Ex. 3.

        90.   Telegram has told the public that any Grams held by its employees or founders

cannot be used for voting of validating functions in connection with the TON Blockchain.

Drylewski Ex. 3.

        C.     Telegram Conducts a Private Placement

        91.   In order to develop the TON Blockchain, Telegram needed to raise funds. JSF

¶ 38.

        92.   Telegram decided to raise the funds by selling interests in the right to receive

Grams. JSF ¶ 38.

        93.    Telegram created a wholly owned subsidiary, TON Issuer, to sell the interests in

the right to receive Grams. See JSF ¶ 2.

        94.    The United States Department of Treasury's Financial Crimes Enforcement

Network ("FinCEN") considers TON Issuer to be a Money Services Business subject to the Bank

Secrecy Act. JSF ¶ 175; Drylewski Ex. 6, Money Services Business Registration.

        95.    TON Issuer registered as a Money Services Business in the U.S. with FinCEN on

August 30, 2019. JSF ¶ 176; see also Drylewski Ex. 6.

        96.    Defendants initially contemplated engaging in a private pre-sale of the right to

receive Grams in January 2018, followed by a public sale of Grams in March 2018. JSF ¶ 39.

        97.    Defendants instead opted to sell the right to receive Grams to a limited group of

private purchasers (the "Private Placement purchasers") using contracts (the "Purchase

Agreements"). JSF ¶ 40.

                                                11
       98.     Defendants chose to sell the right to receive Grams to the Private Placement

purchasers through the Purchase Agreements because they wanted to take "as safe as possible [of

an] approach and deal only with highly sophisticated institutional investors in a proper,

organized private placement." Drylewski Ex. 7, Shyam Parekh Deposition ("Parekh Dep.") at

28:11-14; Drylewski Ex. 8, Ilya Perekopsky Deposition ("Perekopsky Dep.") at 86:15-18 ("we

decided to focus on private placements and we decided to focus on working only with

sophisticated, reputable investors").

       99.     Defendants hired John Hyman, in part, because "he . . . had a set of skills required

to work with a wide group of sophisticated investors globally." Drylewski Ex. 8, Perekopsky

Dep. at 66:16-18.

       100.    The Private Placement purchasers were highly sophisticated and of high net

worth, with an average investment of approximately $10 million. Drylewski Ex. 2, Durov Dep.

at 300:7-17.

       101.    Defendants ultimately engaged in two rounds of such sales, which took place

between January 2018 and March 2018 (the "Private Placement"). JSF ¶¶ 40-41.

       102.    In total, Telegram sold the right to receive nearly 2.9 billion Grams. JSF ¶ 43.

       103.    In total, Telegram raised $1.7 billion in the Private Placement. JX1, Round 1

Form D, at 5; JX2, Round 2 Form D, at 5.

       104.    In determining allocations in the Private Placement, Telegram focused on a

number of factors, including, but not limited to, reputation, track record, brand name and

experience with blockchain technology. Drylewski Ex. 2, Durov Dep. at 287:21-290:20.

       105.    Telegram considered reputation, in particular, to be very important in the

allocation process. Drylewski Ex. 2, Durov Dep. at 287:21-290:20.



                                                12
        106.   Defendants accepted payments in the Private Placement in either U.S. dollars or

Euros. See Drylewski Ex. 2, Durov Dep. at 209:7-10.

        107.   The Private Placement was conducted in accordance with Rule 506 of Regulation

D (for U.S. purchasers) and Regulation S (for non-U.S. purchasers) under the Securities Act of

1933 ("Securities Act"). JX1 at 5; JX2 at 5; Drylewski Ex. 4 at 6.

               1.     Round 1 of the Private Placement

        108.   The first round of the Private Placement ("Round 1") began in January 2018. JSF

¶ 46.
        109.   In Round 1, Defendants raised a total of $850 million from 81 Private Placement

purchasers worldwide. JSF ¶¶ 48, 49.

        110.   On February 13, 2018, Defendants filed a Form D noticing "purchase agreements

for cryptocurrency" for amounts totaling $850 million that began on January 29, 2018. JSF ¶ 48.

        111.   Round 1 was exempt from the registration requirements for securities under Rule

506(c) of the Regulation D and/or Regulation S of the Securities Act. JX1 at 5.

        112.   Defendants' Form D for Round 1 stated: "The issuers intend to use the proceeds

for the development of the TON Blockchain, the development and maintenance of Telegram

Messenger and the other purposes described in the offering materials." JX1 at 5.

               2.     Round 2 of the Private Placement

        113.   The second round of the Private Placement ("Round 2") began in February 2018.

JSF ¶ 54.

        114.   In Round 2, Defendants raised a total of $850 million from 94 Private Placement

purchasers worldwide. JSF ¶ 55.

        115.   On March 29, 2018, Defendants filed a Form D noticing "purchase agreements

for cryptocurrency" for amounts totaling $850 million. JSF ¶ 58.

                                               13
       116.    Round 2 was exempt from the registration requirements for securities under Rule

506(c) of the Regulation D and/or Regulation S of the Securities Act. JX2 at 5.

       117.    Defendants' Form D for Round 2 stated: "The issuers intend to use the proceeds

for the development of the TON Blockchain, the development and maintenance of Telegram

Messenger and the other purposes described in the offering materials." JX2 at 6.

               3.     KYC Processes

       118.    In connection with the Private Placement, Defendants undertook know-your-

customer ("KYC") and anti-money laundering ("AML") processes for all Private Placement

purchasers. Drylewski Ex. 4 at 19.

       119.    As part of these KYC and AML processes, Defendants distributed the Purchase

Agreements alongside KYC Forms that requested information from all Private Placement

purchasers concerning their ownership structure (if they were entities). Drylewski Ex. 4 at 19.

       120.    The KYC Forms required natural persons to provide a certified copy of a valid,

government-issued photo identification card, such as a driver's license or passport. Drylewski

Ex. 4 at 19.

       121.    For Private Placement purchasers other than natural persons (such as

corporations, partnerships, and trusts), the KYC Forms required that they provide the following:

       a.      a document evidencing legal existence of the entity such as the certified copy of
       articles of incorporation, a government issued business license, partnership agreement or
       trust instrument; and

       b.      a certified copy of a valid, government-issued photo identification card such as a
       driver's license or passport for at least one of the following:
               i.       a director of the entity;
               ii.      persons with 25% or more ultimate beneficial ownership of the entity;
               iii.     a partner/member of the equity; or
               iv.      a managing executive of the entity.

Drylewski Ex. 4 at 19.


                                               14
                         (a)   Lawson Conner KYC

         122.   In connection with the Private Placement, Defendants also engaged Lawson

Conner Services Ltd. ("Lawson Conner"), a UK-based provider of regulatory infrastructure and

managed compliance services and software. Drylewski Ex. 4 at 19.

         123.   Lawson Conner reviewed the KYC Forms submitted for all Private Placement

purchasers (the "KYC Process"). Drylewski Ex. 4 at 19-20.

                       (b)     Credit Suisse KYC

         124.   After Lawson Conner conducted its KYC/AML Process, Defendants engaged

Credit Suisse to conduct an additional review of the KYC Forms. Drylewski Ex. 4 at 20.

         125.   Credit Suisse conducted its own proprietary KYC process on the KYC Forms.

Drylewski Ex. 4 at 20.

                       (c)     Rep Letters

         126.   Representation letter questionnaires ("Rep Letters") were prepared by U.S. or

applicable local counsel and completed by each Private Placement purchaser for each jurisdiction

(a) in which the Private Placement purchaser resides (if the Private Placement purchaser was a

natural person), (b) in which the Private Placement purchaser was formed (if the Private

Placement purchaser was an entity), (c) in which the Private Placement purchaser or its

representative(s) received the offer to enter into the Purchase Agreement and (d) in which the

Private Placement purchaser or its representative(s) would place its buy order. Drylewski Ex. 4

at 20.

         127.   The Rep Letters covered numerous jurisdictions. Drylewski Ex. 4 at 20.

         128.   The Rep Letters required the Private Placement purchaser to represent that the

Private Placement purchaser was eligible to participate in the Private Placement pursuant to

applicable local law. Drylewski Ex. 4 at 20.

                                                15
       129.    Certain of the Rep Letters required additional supporting documentation where

such supporting documentation was required under applicable law. Drylewski Ex. 4 at 20.

       130.    Natural persons who submitted U.S. Rep Letters were also required to submit a

letter from a specified third party, verifying their status as an "accredited investor" (as defined in

the rules and regulations under the Securities Act). Drylewski Ex. 4 at 20.

       131.    If the Private Placement purchaser was an entity, the Private Placement purchaser

was required to indicated whether the Private Placement purchaser (a) was formed for the

purpose of entering into the Purchase Agreement and/or purchasing Grams or (b) solicited

investors to participate in the investment directly or indirectly through an entity or otherwise.

Drylewski Ex. 4 at 20.

       132.    If the Private Placement purchaser answered affirmatively to either question, the

Private Placement purchaser was required to complete and deliver to the Defendants a Rep Letter

for each person that held an equity or similar interest in the Private Placement purchaser.

Drylewski Ex. 4 at 20.

       133.    From time to time, Defendants have inquired as to whether certain Private

Placement purchasers had agreed to transfer or sell their interests in Grams, and, in some

instances, sought assurances that no transfers or sales had or would take place, advised the

Private Placement purchasers not to make such transfers or sales, and/or canceled the relevant

Purchase Agreements. Drylewski Ex. 5 at 2; Drylewski Ex. 9, Requests for Consent to Amend

Pre-Sale and Stage A Purchase Agreements, at TLGRM-005-00005508 and TLGRM-005-

00005588 ("Pursuant to the terms of your Purchase Agreement, prior to any issuance of Grams

to you, you are required to represent to us that you have not violated these [transferability

restriction] provisions. In addition, it is possible that we may require further information from



                                                 16
you, including as part of our ongoing AML procedures and our interactions with Governmental

Authorities."); Drylewski Ex. 8, Perekopsky Dep. at 183:19-185:20; Drylewski Ex. i, Parekh

Dep. at 79:10-81:5.

        134.    On February 15, 2018, Ilya Perekopsky reached out to                    of

                               stating that an article reporting that..     was reselling Grams raised

"concern[s]." Drylewski Ex. 10, Defendants' Supplemental Responses and Objections to

Plaintiff's First Set of Interrogatories at 6.

        135.    Ilya Perekopsky requested that            confirm whether the statements in the article

were false and reaffirm its representations under the Purchase Agreement that'll will not

transfer any interest in its rights to receive Grams. Drylewski Ex. 10 at 6.

        136.    In response,linconfirmed that the article was false and reaffirmed its continued

compliance with the terms of its Purchase Agreement. Drylewski Ex. 10 at 6-7.

        137.    On March 7, 2018, Ilya Perekopsky spoke with

regarding whether           had entered into an agreement for an impermissible transfer of

interests in Grams. Drylewski Ex. 10 at 7.

        138.            stated that pursuant to counsel's and Telegram's instructions prohibiting

the transfer, it did not, and would not, pursue a transfer. Drylewski Ex. 10 at 7.

        139.    On August 20, 2018,              requested permission to assign part of its interests

under its Purchase Agreements to a third party. Drylewski Ex. 10 at 7.

        140.    Telegram declined                request and stated that such an assignment and

amendment to its Purchase Agreements was impermissible. Drylewski Ex. 10 at 7.

        141.    On May 25, 2019, a Private Placement purchaser informed Telegram that they

had received an offer to purchase Grams from another investor called



                                                     17
                                                                              Drylewski Ex. 10 at

7.

       142.    Ilya Perekopsky reached out to             and requested that the company address

these allegations and affirm that they were not in breach of their purchase agreement. Drylewski

Ex. 10 at 7.

       143.              denied that they were engaged in any activities that would constitute a

breach of their purchase agreement. Drylewski Ex. 10 at 7.

       144.    On June 7, 2018,                   requested Telegram's permission to pay for its

right to receive Grams via an assignment of its Purchase Agreement to

Drylewski Ex. 10 at 7.

       145.    Under this proposed arrangement,                        would subsequently pay the

purchase amount to Telegram and transfer any Grams to                      once they were issued.

Drylewski Ex. 10 at 7.

       146.    Telegram advised                    that the proposed structure was mot permissible

because it would violate the representations and provisions in the Purchase Agreement and

denied the request. Drylewski Ex. 10 at 7-8.

       147.    On April 14, 2018, Telegram became aware of Facts indicating that

       was running an online syndicate to invest in TON. Drylewski Ex. 10 at 8.

       148.    Telegram investigated this information and rejected

investment for Round 2 of the Private Placement. Drylewski Ex. 10 at 8.

       149.    In February 2018, Telegram became aware of facts indicating that                had

failed to disclose the fact that it was a Special Purpose Vehicle that solicited funds for investment

in the Private Placement and was therefore in breach of its Purchase Agreement. Drylewski Ex.



                                                 18
10 at 8.

           150.   Based upon its investigation, Telegram terminated            s Purchase

Agreement. Drylewski Ex. 10 at 8.

           151.   In June 2018, Telegram became aware of facts indicating that              may

have been in breach of his Purchase Agreement by failing to disclose the source of funds for his

investment. Drylewski Ex. 10 at 8.

           152.   Following its investigation into the matter and discussions with Mr.

Telegram terminated Mr               s Purchase Agreement. Drylewski Ex. 10 at 8.

           153.   Telegram also received requests to transfer Purchase Agreements by -

                         an                                              both of which Telegram

declined. Drylewski Ex. 10 at 8.

           154.   In January 2018, Ilya Perekopsky reached out to

stating that Telegram had received information suggesting that           was purporting to be

selling Grams. Drylewski Ex. 5 at 2.

           155.   Mr. Perekopsky requested that          confirm whether the information regarding

their purported sales was false. Drylewski Ex. 5 at 2.

           156.          confirmed that it was not selling Grams and affirmed its compliance with

the terms of its Purchase Agreement. Drylewski Ex.        at 2.

           157.   On January 11, 2020, Telegram reached out to

                          stating that it became aware of facts suggesting thatall.1111111=s

may have had involvement with an entity called Liquid.com (which purports to be a

cryptocurrency exchange in Japan) regarding an initial exchange offering of Grams. Drylewski

Ex. 5 at 2.



                                                  19
        158.   Telegram referred                       to its representations under the Purchase

Agreement and aske                         to confirm that it is not (and has not been) cooperating

with Liquid.com in this regard and that it has at all times acted (and will continue to act) in

accordance with the terms of the Purchase Agreement. Drylewski Ex. 5 at 2.

        D.     The Private Placement Materials

        159.   The Private Placement Materials were sent by Telegram to some potential and all

actual Private Placement purchasers. JSF ¶ 64.

        160.   In late 2017, Defendants distributed to some prospective and actual purchasers

preliminary materials regarding certain anticipated plans for TON ("Teasers"). JSF ¶ 66.

        161.   One of the Teasers was a two-page document (the "Two Page Teaser"). JSF ¶ 67.

        162.   Defendants also distributed a four-page document (the "Four Page Teaser"). JSF

1169.

        163.   In the Four Page Teaser, Defendants stated that the Durov5. have "[b]etween

them . . . over 20 years of experience in building billion dollar companies used by hundreds of

millions of people." JX4, Four Page Teaser, at 4.

        164.   In the Four Page Teaser, Defendants described the "challenge" behind creating

Grams as follows:

        Bitcoin has established itself as the <<digital gold>>, and Ethereum proved to be
        an efficient platform for token crowd sales. However, a cryptocurrency used for
        regular value exchange in the daily lives of ordinary people is yet to be created.
        The blockchain ecosystem needs a decentralized counterpart of everyday money —
        a truly mass market cryptocurrency.

JX4 al 1.

        165.   Telegram created a document titled "Pre-Sale Primer," dated January 18, 2018,

that it distributed to potential investors in Round 1 of the Private Placement. JSF ¶ 77; JX8.



                                                 20
       166.     Attached to the Pre-Sale and Stage A Primers as Appendix B was a list of risk

factors titled "Certain Risks Associated with the Purchase, Sale and Use of Grams," the "Round

1 Risk Factors" and "Round 2 Risk Factors," respectively, and the "Risk Factors," collectively.

JSF TT 78, 100, 102; JX14, Round 1 Risk Factors; JX15, Round 2 Risk Factors.

       167.     The Risk Factors warned: "A purchase of Grams involves a high degree of

risk. You should carefully consider the risks and uncertainties described below before

deciding to purchase Grams. The occurrence of any of the following risks could result in

you losing all or part of your investment." JX14, JX15 at 1 (emphasis original).

       168.     The Risk Factors' first paragraph was titled "Uncertain Regulatory Framework."

JX14, JX15 at 1.

       169.     The Uncertain Regulatory Framework paragraph read as follows in the Round 1

Risk Factors:

       The regulatory status of cryptographic tokens, digital assets and blockchain
       technology is unclear or unsettled in many jurisdictions. . . . Telegram and the
       wholly owned subsidiary that Telegram intends to create to act as the issuer in the
       token sale (the "Issuer"), as applicable, may cease the distribution of Grams,
       cease the development of the TON Blockchain or cease operations in a
       jurisdiction in the event that governmental or other actions make such
       distribution, development and/or operations unlawful or commercially undesirable
       to continue.

JX14 at 1.

       170.     The Uncertain Regulatory Framework paragraph read as follows in the Round 2

Risk Factors:

       The regulatory status of cryptographic tokens, digital assets and blockchain
       technology and its applications is unclear or unsettled in many jurisdictions. . . .
       Telegram and TON Issuer Inc, the wholly owned subsidiary that Telegram formed
       to act as the issuer in the token sale (the "Issuer"), as applicable, may cease the
       distribution of Grams, cease the development of the TON Blockchain or cease
       operations in a jurisdiction in the event that governmental or other actions make



                                               21
       such distribution, development and/or operations unlawful or commercially
       undesirable to continue.

JX15 at 1.

       171.    The Risk Factors' second paragraph was titled "Legal and Regulatory Factors

Relating to Telegram's Business Model Might Present Barriers to Success." JX14 at 1.

       172.    The Legal and Regulatory Factors Relating to Telegram's Business Model Might

Present Barriers to Success read as follows:

       The TON Blockchain will operate in a new and developing legal and regulatory
       environment. There is no established body of law or court decisions concerning
       blockchain and smart contracts, and the law regarding token sales and
       cryptocurrencies is developing. As a result, it is possible that there could be legal
       disputes over the interpretation of smart contracts used in connection with the
       TON Blockchain, thus undermining the functionality of the TON Blockchain and
       Grams. To the extent licenses or other authorizations are required in one or more
       jurisdictions in which the Issuer operates or will operate, there is no guarantee that
       the Issuer will be granted such licenses or authorizations. The Issuer may need to
       change its business model to comply with these licensing and/or registration
       requirements (or any other legal or regulatory requirements) in order to avoid
       violating applicable laws or regulations or because of the cost of such compliance.
       Uncertainty in how the legal and regulatory environment will develop could
       negatively impact the Issuer.

JX14 at 1; JX15 at 1-2.

       173.    The Risk Factors' third paragraph was titled "Risks of Government and Private

Actions." JX14, JX15 at 2.

       174.    The Risks of Government and Private Actions paragraph read as follows:

       The cryptocurrency market is new and may be subject to heightened oversight and
       scrutiny, including investigations or enforcement actions. There can be no
       assurance that governmental authorities will not examine the operations of
       Telegram and the Issuer, or enact regulations or pursue enforcement actions
       against Telegram or the Issuer, which may result in curtailment of, or inability to
       operate, the TON Blockchain as intended, or judgments, settlements, fines or
       penalties against Telegram and the Issuer. In addition, non-governmental parties
       may bring private legal actions against Telegram or the Issuer, either individually
       or as a class, which may result in curtailment of, or inability to operate, the TON



                                                22
       Blockchain as intended, or judgments, settlements, fines or penalties against
       Telegram and the Issuer.

JX14, JX15 at 2.

       175.   The Round 1 Risk Factors' fifth paragraph was titled "Risks Associated with the

Development and Launch of the TON Blockchain." JX14 at 2; JX15 at 3.

       176.   The Risks Associated with the Development and Launch of the TON Blockchain

paragraph read as follows:

       The TON Blockchain (which for purposes of these risk factors, includes the TON
       "light wallet") has not yet been developed and its development will require
       significant capital, the expertise of Telegram's management and substantial time
       and effort by skilled developers and other parties. Telegram may not retain the
       services of developers with the technical skills and expertise needed to
       successfully develop the TON Blockchain and progress it to a successful launch.
       In addition, even if the TON Blockchain is successfully developed and launched,
       there can be no assurance that the TON Blockchain will function as intended or
       that it will be able to sustain long-term operation of Grams or other large scale D-
       apps or cryptocurrencies. Although Telegram intends for the TON Blockchain to
       have the features and specifications set forth in the "Telegram Open Network"
       technical white paper (the "Technical White Paper"), changes to such features
       and specifications may be made for any number of reasons. There can be no
       assurance that the TON Blockchain or Grams will function as described in the
       Technical White Paper or will be launched according to the milestones set forth in
       the "Roadmap" section of the [relevant] Primer.

       Telegram plans to incorporate various technology solutions into the TON
       Blockchain, including, but not limited to, the various components of the TON
       Platform, infinite sharding, instant hybercube routing, 2-D distributed ledgers and
       proof-of-stake approach (each as described in the "Telegram Open Network
       (TON)" section of the [relevant] Primer). Some or all of these technology
       solutions may be new and/or relatively untested. There is significant risk to
       building and implementing such new technologies that may have never been used,
       or that are being used in different ways. There is no guarantee that such
       technologies will operate as intended or as described in the Technical White Paper
       or the [relevant] Primer or will be launched according to the milestones set forth
       in the "Roadmap" section of the [relevant] Primer.

JX14 at 2-3; JX15 at 3.




                                               23
       177.    The Risk Factors' twelfth paragraph was titled "Risks Associated With

Integrating the TON Blockchain and Telegram Messenger." JX14, JX15 at 5.

       178.    The Risks Associated With Integrating the TON Blockchain and Telegram

Messenger paragraph read as follows:

       Although Telegram intends to integrate the TON Blockchain with Telegram
       Messenger as described in the "Telegram Messenger-TON Integration" section of
       the [relevant] Primer, Telegram may be unable to achieve the intended technical
       integration between the TON Blockchain and Telegram Messenger on the terms
       described in the [relevant] Primer. As a result, adoption of Grams as a form of
       currency within Telegram Messenger's existing ecosystem may be more limited
       than anticipated.

JX14 at 5; JX15 at 6.

       179.    The Risk Factors' thirteenth paragraph was titled "Risks Associated With The

Offer and Sale of Grams." JX14, JX15 at 6.

       180.    The Risks Associated With The Offer and Sale of Grams paragraph contained the

following disclosures:

       Telegram and the Issuer intend to complete the . . . sale in two stages, as described
       in the "Token Distribution" section of the [relevant] Primer.

       * * *



       Grams are intended to act as a medium of exchange between users in the TON
       ecosystem. Grams are not investment products. There should be no expectation
       of future profit or gain from the purchase or sale of Grams. Grams do not
       represent (i) any equity or other ownership interest in Telegram or the Issuer,
       (ii) any rights to dividends or other distribution rights from Telegram or the Issuer
       or (iii) any governance rights in Telegram or the Issuer.

JX14, JX15 at 6.

       181.    The Risk Factors' fourteenth paragraph was titled "Risk of Price Volatility."

JX14 at 6; JX15 at 7.




                                                24
       182.    The Risk of Price Volatility paragraph explained that the price of Grams would be

subject to market forces, stating as follows:

       The prices of cryptocurrencies have historically been subject to dramatic
       fluctuations and are highly volatile, and the market price of Grams may also be
       highly volatile. Several factors may influence the market price of Grams,
       including, but not limited to:

           •   Global supply of cryptocurrencies, both with respect to the number of
               different cryptocurrencies and the supply of each individual
               cryptocurrency;

           •   Global demand for cryptocurrencies, which can be influenced by the
               growth of acceptance of cryptocurrencies as payment for goods and
               services, the security of online cryptocurrency exchanges and digital
               wallets that hold cryptocurrencies, the perception that the use and holding
               of cryptocurrencies is safe and secure, and the regulatory restrictions on
               their use;

           •   Changes in software, software requirements or hardware requirements
               underlying blockchain technologies;

           •   Fiat currency withdrawal and deposit policies of cryptocurrency
               exchanges on which cryptocurrencies may be traded and liquidity on such
               exchanges;

           •   Interruptions in service from or failures of major cryptocurrency
               exchanges;

           •   Investment and trading activities of large investors, including private and
               registered funds, that may directly or indirectly invest in cryptocurrencies;

           •   Monetary policies of governments, trade restrictions, currency
               devaluations and revaluations; and

           •   Regulatory measures, if any, that affect the use of cryptocurrencies.

       A decrease in the price of a single cryptocurrency may cause volatility in the
       entire cryptocurrency industry and may affect other cryptocurrencies, including
       Grams. For example, a security breach that affects investor or user confidence in
       Bitcoin or Ethereum may affect the industry as a whole and may also cause the
       price of Grams and other cryptocurrencies to fluctuate.

JX14 at 6-7; JX15 at 7; JSF 11170.


                                                25
       183.   The Risk Factors' fifteenth paragraph was titled "Risks Associated with the Issuer

and Use of Funds." JX14 at 7.

       184.   The Risks Associated with the Issuer and Use of Funds paragraph read as follows:

       Telegram expects the Issuer to transfer all or a significant portion of the funds
       generated by the token sale to Telegram. While Telegram and the Issuer intend to
       use the funds as described in the "Use of Funds" Section of the [relevant] Primer,
       there is no restriction on Telegram's or the Issuer's use of the funds generated
       from the token sale or on Telegram's ability to transfer those funds to, or make
       payments for the benefit of, its affiliates. There can be no assurance that the
       Issuer or Telegram will have sufficient funds to make payments of any
       Termination Amount (as defined in the Purchase Agreements) as and when
       required under the terms of the Purchase Agreements. Neither Telegram nor the
       Issuer has any fiduciary or other obligation to use the funds generated by the
       token sale for the benefit of the purchasers, except as otherwise expressly
       provided in the Purchase Agreements in connection with Telegram's and the
       Issuer's contingent obligation to repay any Termination Amount.

JX14 at 7; JX15 at 7-8.

       185.   The Risk Factors' sixteenth paragraph was titled "Risk Associated with the TON

Foundation." JX14, JX15 at 8.

       186.   The Risks Associated with the TON Foundation paragraph read as follows:

       Over time, Telegram intends to establish the TON Foundation and to transfer
       responsibilities related to TON and the TON Reserve to the TON Foundation, as
       described in the "Governance" section of the [relevant] Primer. There is,
       however, no timetable for the establishment of the TON Foundation or the
       transfer of the responsibilities related to TON and the TON Reserve to the TON
       Foundation, and it is possible that the TON Foundation may never be established
       or that the responsibilities and/or assets transferred to the TON Foundation may
       differ from current expectations.

JX14, JX15 at 8.

       E.     The Purchase Agreements

       187.   Telegram initially contemplated a public offering of Grams following the Private

Placement. JSF ¶ 39.




                                              26
       188.    Given the legal uncertainty surrounding public offerings of digital assets,

however, Telegram "decided that [it] should take a safer, as safe as possible approach and deal

only with highly sophisticated institutional investors in a proper, organized private placement."

Drylewski Ex. 7, Parekh Dep. at 28:10-14.

       189.    Defendants ultimately determined that they would sell the right to receive Grams

to Private Placement purchasers using the Purchase Agreements. JSF ¶ 40.

       190.    Defendants used separate Purchase Agreements for each round of the Private

Placement: one for Round 1 (the "Round 1 Purchase Agreements") and one for Round 2 (the

"Round 2 Purchase Agreements"). JSF If 40, 85-86.

       191.    At the time of the Private Placement, the Purchase Agreements were the only

physical instrument in existence that represented any interest in Grams. See JX11, Round 1

Purchase Agreement; JX12, Round 2 Purchase Agreement § 6.3(f).

       192.    Defendants distributed the Purchase Agreements to certain potential purchasers

who completed indications of interest. JSF 1182, 92.

       193.    The Purchase Agreements contained, among other things, the following legend:

       NOTICE TO RESIDENTS OF THE UNITED STATES

       THE OFFER AND SALE OF THIS SECURITY HAS NOT BEEN
       REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
       AMENDED (THE "U.S. SECURITIES ACT"), OR UNDER THE
       SECURITIES LAWS OF ANY U.S. STATES. THIS SECURITY MAY NOT BE
       OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
       HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
       REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT OR N
       A TRANSACTION EXEMPT FROM THE REGISTRATION
       REQUIREMENTS OF THE U.S. SECURITIES ACT AND APPLICABLE
       STATE SECURITIES LAWS.

JX11, JX12 at 1 (emphasis original).




                                                27
       194.   As explained in the Purchase Agreements, the Purchase Agreements were

designed to allow Defendants "to create and issue a new cryptocurrency called `Grams'

(`Tokens') following the development and launch of a new blockchain platform (the `TON

Network')" and the Private Placement purchasers to "subscribe for Tokens." JX11 at 7

(emphasis original); JX12 at 11 (emphasis original).

       195.    Per the Round 1 Purchase Agreements, the issuance of Grams "is conditional

upon the satisfaction by the [Private Placement] Purchaser or waiver by [TON] Issuer of the

following conditions precedent:

       (a) the Purchaser executing and delivering to the Issuer an executed Rep Letter, a
       completed KYC Form and such other documents relating to this Purchase
       Agreement as the Issuer may reasonably request;

       (b) the Purchaser having satisfied its obligations under clause 2.2;

       (c) the Purchaser having provided to the Issuer a network address to which the
       Tokens comprising the Purchaser's Token Allocation shall be issued pursuant to
       clause 2.1; provided that if the Purchaser has not provided a network address to
       the Issuer in accordance with this clause 3(c) on or prior to the date that is twenty-
       four months following the Network Launch Date, the obligation of the Issuer to
       deliver Tokens to the Purchaser hereunder shall cease and the Issuer shall have no
       further obligations to the Purchaser hereunder; and

       (d) the Purchaser's Warranties remaining true, accurate and not misleading on the
       Network Launch Date.

JX11 § 3.

       196.   The Rep Letters referenced in the Round 1 conditions precedent was attached to

the Round 1 Purchase Agreements. JSF 1189.

       197.   The Round 2 Purchase Agreements contained similar conditions precedent:

       (a) the Purchaser executing and delivering to the Issuer (i) a completed Rep Letter
       Questionnaire; (ii) all executed Rep Letters required pursuant to the Rep Letter
       Questionnaire or otherwise required by the Issuer in its sole discretion; (iii) a
       completed KYC Form; and (iv) such other documents relating to this Purchase
       Agreement as the Issuer may reasonably request (including, but not limited to, a


                                                28
       certification that neither the Purchaser nor any Purchaser Investor has breached
       any provision of this Purchase Agreement, including, but not limited to, clause
       10);

       (b) the Purchaser having satisfied its obligations under clause 2.2;

       (c) the Purchaser having provided to the Issuer a network address to which the
       Tokens comprising the Purchaser's Token Allocation shall be issued pursuant to
       clause 2.1; provided that if the Purchaser has not provided a network address to
       the Issuer in accordance with this clause 3(c) on or prior to the date that is twenty-
       four months following the Network Launch Date, the obligation of the Issuer to
       deliver Tokens to the Purchaser hereunder shall cease and the Issuer shall have no
       further obligations to the Purchaser hereunder; and

       (d) the Purchaser's Warranties remaining true, accurate and not misleading on the
       Network Launch Date.

JX12 § 3.

       198.   Telegram distributed the Rep Letters referenced in the Round 2 conditions

precedent alongside (but not attached to) the Round 2 Purchase Agreements. Drylewski Ex. 11,

Rep Letter Questionnaire.

       199.   Private Placement purchasers agreed to a series of "Warranties and Undertakings"

in the Purchase Agreements. JX11, JX12 § 6.

       200.   As part of these Warranties and Undertakings, the Private Placement purchasers

warranted that they understood and expressly accepted the following:

       (a) the Purchaser has read and understands the [relevant] Primer, as well as the
       "Technical White Paper" attached as Appendix A thereto and the "Risk Factors"
       attached as Appendix B thereto;

       (b) this Purchase Agreement and the Tokens involve significant risks, all of which
       the Purchaser fully and completely acknowledges and assumes, including, but not
       limited to, the risk that the Tokens may decrease in value over time and/or lose all
       monetary value and the other risks listed in Appendix B to the [relevant] Primer;

       (c) a significant portion of the funds generated by this Purchase Agreement and
       the . . . Purchase Agreements are expected to be retained by the Parent for its own
       purposes rather than committed solely to the development and launch of the TON
       Network;


                                                 29
(d) . . . no federal or state agency or any other Governmental Authority has passed
on or made any recommendation or endorsement of this Purchase Agreement or
the Tokens or the fairness or suitability of the investment in the Tokens, nor has
any Governmental Authority passed upon or endorsed the merits of this offering;

(e) the Tokens will be created and delivered to the Purchaser at the sole risk of the
Purchaser on an "as is" basis;

(0 the Purchaser has not relied on any representations or warranties made by the
Issuer or the Parent outside of this Purchase Agreement, including, but not limited
to, conversations of any kind, whether through oral or electronic communication,
or any white paper or primer;

(g) the Purchaser bears sole responsibility for any taxes as a result of the matters
and transactions the subject of this Purchase Agreement, and any future
acquisition, ownership, use, sale or other disposition of Tokens (each a "relevant
matter") held by or on behalf of the Purchaser. To the extent permitted by law,
the Purchaser agrees to indemnify, defend and hold the Issuer, the Parent and any
of their respective Affiliates, employees or agents (including developers, auditors,
contractors or founders) harmless on an after-tax basis for any claim, liability,
assessment or penalty with respect to any taxes (other than any net income taxes
of the Issuer that result from the Issuance) associated with or arising from any
relevant matter;

(h) the Purchaser is not entitled, as a Party to this Purchase Agreement, to vote or
receive dividends or be deemed the holder of shares of the Issuer or the Parent for
any purpose, nor will anything contained herein be construed to confer on the
Purchaser, as such, any of the rights of a shareholder of the Issuer or the Parent or
any right to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action or to receive notice of meetings, or to receive subscription rights
to purchase shares of the Issuer or the Parent or otherwise;

(i) each of the Issuer and the Parent retains all right, title and interest in all of their
respective intellectual property, including, without limitation, inventions, ideas,
discoveries, software, processes, marks, methods, information and data, whether
or not protectable by patent, copyright or trademark. The Purchaser may not use
any of the Issuer's or the Parent's intellectual property for any reason without the
Issuer's or the Parent's prior written consent. Notwithstanding the foregoing, use
by the Purchaser of Telegram Messenger in accordance with the terms and
conditions thereof shall not be a violation of this clause 6.3(i);

(j) none of the documentation prepared by the Issuer or the Parent in connection
with the Issuance or the development of the TON Network will constitute a
Prospectus for the purposes of the Prospectus Directive and no Prospectus will be


                                            30
       prepared, approved by any competent authority or published for the purposes of
       the Prospectus Directive; and

       (k) the Parent may transfer responsibility for the further development and
       maintenance of the TON Network to a not-for-profit organization [expected to be]
       called the "TON Foundation" at such point in time and on such terms as the
       Parent shall determine in its sole discretion.

JX11, JX12 § 6.3.

       201.    The Purchase Agreements further provided that they "will automatically terminate

upon the earlier of:

       (a) the Issuance;

       (b) the occurrence of a Dissolution Event prior to the Deadline Date (as defined
       below); and

       (c) 31 October 2019 (the "Deadline Date"), if the Network Launch has not
       occurred as of such date,

       provided that . . . if the Purchase Agreement is terminated under clause 7.1(b) or
       7.1(c), the Issuer and the Parent shall be jointly and severally liable to the
       Purchaser for the payment of the Termination Amount upon the occurrence of a
       Dissolution Event or immediately following the Deadline Date, as applicable.
       Any Termination Amount shall be paid in U.S. Dollars, unless otherwise agreed
       by the Parties.

JX11, JX12 § 7.1.

       202.    Effective October 23, 2019, a majority of the Private Placement purchasers

consented to amend the Purchase Agreements to extend the Deadline Date (as defined in the

Purchase Agreements) from October 31, 2019, to April 30, 2020. Drylewski Ex. 7, Parekh Dep.

at 194:15-195:11.

       203.    The Round 1 Purchase Agreement included a "Lock-Up" clause, which stated that

Private Placement purchasers in Round 1 could not:

       (a)     offer, pledge, sell, . . . or otherwise transfer or dispose of, directly or
               indirectly, the investment contract represented by this Purchase
               Agreement or any Tokens . . .; or


                                                  31
       (b)     enter into any swap or other agreement that transfers, in whole or in part,
               any of the economic consequences of ownership of the investment
               contract represented by this Purchase Agreement or any Tokens,

       . . . provided, however, that:

                       one-quarter of the Token Allocation shall be released from the
                       restrictions in this clause 10 on the date that is three months
                       following the Network Launch Date;

               (ii)    one-quarter of the Token Allocation (which, when added to the
                       Tokens released under paragraph (i) above, equals one-half of the
                       Token Allocation) shall be released from the restrictions in this
                       clause 10 on the date that is six months following the Network
                       Launch Date; and

              (iii)    one-quarter of the Token Allocation (which, when added to the
                       Tokens released under paragraphs (i) and (ii) above, equals three-
                       quarters of the Token Allocation) shall be released from the
                       restriction in this clause 10 on the date that is 12 months following
                       the Network Launch Date.

JSF If 95; All § 10.

       204.    The Round 2 Purchase Agreement did not contain the "Lock-Up" clause that was

included in the Round 1 Purchase Agreement. JSF ¶ 93.

       205.    The Purchase Agreements contained an express restriction on assignments. JX11

§ 11; JX12 § 10.

       206.    The Round 1 Assignment Clause read as follows:

       11.1 Subject to clauses 11.2 and 11.3, no Party may assign the benefit of this
       Purchase Agreement (in whole or in part) or transfer, declare a trust of, pledge or
       otherwise dispose of in any manner whatsoever its rights and obligations under
       this Purchase Agreement or subcontract or delegate in any manner whatsoever its
       performance under this Purchase Agreement (each of the above, a "dealing")
       without the prior written consent of the Purchaser, in the case of a dealing by the
       Issuer or the Parent, or the Issuer and the Parent, in the case of dealing by the
       Purchaser.

       11.2 The Issuer and the Parent shall be entitled, without the consent of the
       Purchaser, after having given no less than three Business Days' prior written
       notice to the Purchaser, to assign the benefit of this Purchase Agreement (in
       whole or in part) or transfer any or all their respective obligations and liabilities

                                                 32
       under this Purchase Agreement (i) to any of their respective Affiliates; or (ii) in
       connection with a reorganisation of the Issuer or the Parent (including a change in
       the domicile or jurisdiction of incorporation of the Issuer or the Parent).

       11.3 The Purchaser shall be entitled, without the consent of the Issuer or the
       Parent, after having given no less than three Business Days' prior written notice to
       the Issuer and the Parent, to assign the benefit of this Purchase Agreement (in
       whole or in part) or transfer any or all its obligations and liabilities under this
       Purchase Agreement to any of its Affiliates (an "Assignee"), provided that the
       Assignee: (i) undertakes in writing to the Issuer and the Parent to be bound by the
       Purchaser's obligations and liabilities under this Purchase Agreement; (ii)
       warrants in writing to the Issuer and the Parent that each of the Purchaser's
       Warranties is true, accurate and not misleading as at the date of the assignment or
       transfer with respect to itself (as if each reference to the Purchaser is construed as
       a reference to the Assignee); and (iii) delivers such other documents to the Issuer
       relating to this Purchase Agreement as the Issuer may reasonably request.

JX11 § 11 (emphasis original).

       207.   The Round 2 Assignment Clause read as follows:

       10.1 Subject to clause 10.4, the Purchaser agrees and undertakes that during the
       Restricted Period it shall not, without the prior written consent of the Issuer and
       the Parent:

              (a) offer, pledge, sell, contract to sell, sell any option or contract to
              purchase, purchase any option or contract to sell, grant any option, right or
              warrant to purchase, or otherwise transfer, encumber or dispose of,
              directly or indirectly (through a direct or indirect transfer, encumbrance or
              disposition of any interest in any entity, contract or otherwise), the
              investment contract represented by this Purchase Agreement (or any
              interest therein) or any Tokens, or any securities convertible into or
              exercisable or exchangeable for the investment contract represented by
              this Purchase Agreement (or any interest therein) or any Tokens, or
              publicly disclose the intention to make any such offer, sale, pledge or
              disposition; or

              (b) enter into any swap or other agreement that transfers, directly or
              indirectly, in whole or in part, any of the economic consequences of
              ownership of the investment contract represented by this Purchase
              Agreement (or any interest therein) or any Tokens, whether any such
              transaction described in paragraphs (a) or (b) of this clause 10.1 is to be
              settled by delivery of the investment contract represented by this Purchase
              Agreement (or any interest therein) or any Tokens, in cash or otherwise.




                                                33
       10.2 Subject to clauses 10.3 and 10.4, no Party may assign the benefit of this
       Purchase Agreement (in whole or in part) or transfer, declare a trust of, pledge or
       otherwise dispose of in any manner whatsoever its rights and obligations under
       this Purchase Agreement or subcontract or delegate in any manner whatsoever its
       performance under this Purchase Agreement (each of the above, a "dealing")
       without the prior written consent of the Purchaser, in the case of a dealing by the
       Issuer or the Parent, or the Issuer and the Parent, in the case of dealing by the
       Purchaser.

       10.3 The Issuer and the Parent shall be entitled, without the consent of the
       Purchaser, after having given no less than three Business Days' prior written
       notice to the Purchaser, to assign the benefit of this Purchase Agreement (in
       whole or in part) or transfer any or all of their respective obligations and liabilities
       under this Purchase Agreement (i) to any of their respective Affiliates; or (ii) in
       connection with a reorganisation of the Issuer or the Parent (including a change in
       the domicile or jurisdiction of incorporation of the Issuer or the Parent).

       10.4 The Purchaser shall be entitled, without the consent of the Issuer or the
       Parent, after having given no less than three Business Days' prior written notice to
       the Issuer and the Parent, to assign the benefit of this Purchase Agreement (in
       whole or in part) or transfer any or all its obligations and liabilities under this
       Purchase Agreement to any of its Affiliates (an "Assignee"), provided that the
       Assignee: (i) undertakes in writing to the Issuer and the Parent to be bound by the
       Purchaser's obligations and liabilities under this Purchase Agreement; (ii)
       warrants in writing to the Issuer and the Parent that each of the Purchaser's
       Warranties is true, accurate and not misleading as at the date of the assignment or
       transfer with respect to itself (as if each reference to the Purchaser is construed as
       a reference to the Assignee); and (iii) delivers such other documents to the Issuer
       relating to this Purchase Agreement as the Issuer or the Parent may reasonably
       request.

JX12 § 10 (emphasis original).

       208.    The Purchase Agreements contained a Schedule 2, titled "Purchaser's

Warranties." JSF ¶ 89; JX11, JX12.

       209.    The Private Placement purchasers warranted, in part, the following to Defendants

under the Purchaser's Warranties in the Round 1 Purchase Agreement:

       1. if the Purchaser is an entity, the Purchaser is validly formed, in existence and
       duly registered under the laws of its jurisdiction of formation;

       2. the Purchaser has the full legal capacity, power and authority to execute and
       deliver this Purchase Agreement and to perform its obligations hereunder;


                                                 34
      3. this Purchase Agreement will, when executed, constitute a legal, valid and
      binding obligation of the Purchaser, enforceable against the Purchaser in
      accordance with its terms, except as limited by bankruptcy, insolvency or other
      laws of general application relating to or affecting the enforcement of creditors'
      rights generally and general principles of equity;

      4. the entry into this Purchase Agreement and the consummation of the
      transactions contemplated thereby is lawful under the laws of the jurisdiction of
      the Purchaser's incorporation and the jurisdiction in which it operates (if
      different), and such purchase will not contravene any law, regulation or regulatory
      policy applicable to the Purchaser;

      5. it has been advised that the investment contract represented by this Purchase
      Agreement is a security and that the offers and sales thereof have not been
      registered under any country's securities laws and, therefore, the investment
      contract represented by this Purchase Agreement cannot be resold except in
      compliance with each applicable country's laws;

      6. the Purchaser is purchasing the Tokens for its own account and not with a view
      towards, or for resale in connection with, the sale or distribution thereof
      (provided, however, that by making the representations and warranties herein,
      except as set forth in this Purchase Agreement, the Purchaser does not agree to
      hold any of the Tokens for any minimum or other specific term and reserves the
      right to dispose of the Tokens at any time in accordance with applicable securities
      laws and the terms of this Purchase Agreement). The Purchaser does not presently
      have any agreement or understanding, directly or indirectly, with any Person to
      distribute any of the Tokens;

      7. the Purchaser is a sophisticated party with sufficient knowledge and experience
      in fmancial and business matters to evaluate properly the merits and risks of
      entering into this Purchase Agreement, including the merits and risks associated
      with subscribing for Tokens. The Purchaser understands that its investment
      hereunder and in the Tokens involves a high degree of risk. The Purchaser has
      conducted its own analysis and made its own decision to enter into this Purchase
      Agreement and agree to purchase the Tokens and has obtained such independent
      advice (including accounting, legal and tax advice) in this regard as it deemed
      appropriate; and the Purchaser has not relied in such analysis or decision on any
      Person other than its own independent representatives. The Purchaser and its
      representatives have been afforded the opportunity to make inquiries of the Issuer
      and/or the Parent. The Purchaser can afford a complete loss of its investment
      hereunder, should such loss occur, and without any financial hardship, should
      such loss occur;

JX11 Schedule 2.



                                              35
       210.   The Round 2 Purchase Agreement contained identical Purchaser's Warranties as

Round 1 above, except for the following:

       6. the Purchaser is entering into the investment contract represented by this
       Purchase Agreement and purchasing this security and the Tokens for its own
       account, not for the benefit of any other person (other than any Purchaser
       Investor) and not with a view towards, or for resale in connection with, the sale or
       distribution thereof (provided, however, that by making the representations and
       warranties herein, except as set forth in this Purchase Agreement, the Purchaser
       does not agree to hold any of the Tokens for any minimum or other specific term
       and reserves the right to dispose of the Tokens at any time in accordance with
       applicable securities laws and the terms of this Purchase Agreement). The
       Purchaser does not presently have any agreement or understanding, directly or
       indirectly, with any Person to distribute this security or any of the Tokens;

JX12 Schedule 2.

       211.   The Round 2 Purchase Agreement was labeled "PRIVATE &

CONFIDENTIAL" and included the following confidentiality clause:

       13.1 Subject to clause 13.2, the Purchaser agrees that:

              (a) the Purchaser shall, and shall cause its Affiliates and representatives
              and any Purchaser Investor to, (i) keep this Purchase Agreement and any
              other information provided to the Purchaser or its Affiliates or
              representatives or any Purchaser Investor by or on behalf of the Issuer or
              the Parent secret at all times, except with the prior written consent of the
              Issuer and the Parent, (ii) not disclose such information or allow such
              information to be disclosed in whole or in part to any third party without
              the prior written consent of the Issuer and the Parent, (iii) not use such
              information in whole or in part for any purpose other than in connection
              with the transactions contemplated by this Purchase Agreement, and (iv)
              undertake to take all reasonable measures to ensure the confidentiality of
              this Purchase Agreement and any other information provided to the
              Purchaser or its Affiliates or representatives or any Purchaser Investor by
              the Issuer or the Parent; and

              (b) the Purchaser shall not, and shall cause its Affiliates and
              representatives and any Purchaser Investor to not, without the prior written
              consent of the Issuer and the Parent, use the Issuer or the Parent's name or
              logo, or the name or logo of any of their Affiliates or representatives, in
              any manner or format (including in any reference in or links to websites,
              press releases or otherwise).



                                                36
       13.2 Notwithstanding the obligations set forth in clause 13.1, the Purchaser may,
       without the prior written consent of the Issuer or the Parent, disclose to a third
       party this Purchase Agreement and any other information provided to the
       Purchaser or its Affiliates or representatives or any Purchaser Investor by or on
       behalf of the Issuer or the Parent to the extent required by applicable law
       (including any applicable rule or regulation or by subpoena, writ, warrant, order
       or directive of a court, arbitrator or governmental regulatory body, agency or
       authority), in which case the Purchaser shall (i) promptly notify the Issuer and the
       Parent of such requirement and cooperate with the Issuer and the Parent to limit
       the information disclosed to only such information that the Purchaser, as advised
       by counsel, is required by applicable law to disclose and (ii) seek to obtain a
       protective order over, or confidential treatment of, such information.

JX12 § 13 (emphasis original).

       212.    Telegram intends to require each Private Placement purchaser to repeat its

representations at the launch of the TON Blockchain as a condition precedent to receiving any

allocation of Grams. Drylewski Ex. 2, Durov Dep. at 287:25-288:13.

               1.     Public Availability of the Private Placement Materials

       213.    The Round 1 Purchase Agreements prohibited Private Placement purchasers from

offering the Purchase Agreements or any Grams to others and from publicly disclosing the

intention to make any such offers. JSF ¶ 96.

       214.    The Round 2 Purchase Agreements prohibited Private Placement purchasers from

offering the Purchase Agreements or any Grams to others and from publicly disclosing the

intention to make any such offers. JX12 § 10.1(a).

       215.    The Round 2 Purchase Agreements required Round 2 Private Placement

purchasers not to disclose the information provided by the Defendants to any third parties absent

prior written consent of the Defendants. JSF ¶ 97.

       216.    Despite these restrictions by Telegram, the Private Placement Materials have

become public. JSF ¶ 98.




                                               37
       217.    Additionally, certain of the Private Placement Materials, including the Technical

Whitepaper, the Primers, and the Purchase Agreements, were placed on the Internet and, as such,

are accessible to the public at large. JSF ¶ 99.

       218.    Telegram was careful not to publicly comment on any of these materials or

otherwise make any statements about the details of the anticipated project to the public,

particularly in light of the legal and regulatory uncertainty and the flexibility it had reserved

regarding those details. Drylewski Ex. 3; Drylewski Ex. 2, Durov Dep. at 23:10-25.

III.   DEVELOPMENT OF THE TON BLOCKCHAIN

       219.    The TON Blockchain was fully developed and ready to be launched as of October

31, 2019. Drylewski Ex. 7, Parekh Dep. at 169:5-8, 169:25-170:11; see also Drylewski Ex. 2,

Durov Dep. at 258:9-14 (describing the testing of the core components of the TON network as

complete).

       220.    Defendants have reserved the right to change, modify or eliminate any aspects of

the TON Blockchain platform until its launch. Drylewski Ex. 9 at TLGRM-005-00005507 —

TLGRM-005-00005508, TLGRM-005-00005587 — TLGRM-005-00005588; Drylewski Ex. 2,

Durov Dep. at 159:18-160:3, 161:6-19.

       221.    From October 31, 2019 to the present, Defendants continued to undertake efforts

to develop certain features that could be used on the TON Blockchain. JSF ¶ 210.

       222.    These are "nice-to-have" features but not essential to the operation of the TON

Blockchain. Drylewski Ex. 2, Durov Dep. at 316:14-24.

       223.    After the launch of the TON Blockchain, Defendants will have no obligation to

develop TON Blockchain applications. JSF ¶ 172; Drylewski Ex. 2, Durov Dep. at 358:13-24.

       224.    To the contrary, Defendants made representations to investors at all times that

they were not required to, and indeed may not, make any additional efforts with respect to the

                                                   38
development of the TON Blockchain following its launch. Drylewski Ex. 3; see also Drylewski

Ex. 2, Durov Dep. at 257:16-21, 266:22-25; JX11 § 7.1.

         A.      The TON Foundation and TON Reserve

         225.   Defendants informed some potential and all actual Private Placement purchasers

that they intended to establish an entity called the TON Foundation, which, if established, will be

a not-for-profit organization. JSF ¶ 147.

         226.   Defendants have not yet decided whether to establish the TON Foundation. JSF

¶ 149.

         227.   Defendants have communicated to the public that the TON Foundation may never

be established. JSF ¶ 149.

         228.   Defendants previously communicated to the Private Placement purchasers that the

TON Foundation may never be established. JSF ¶ 148.

         229.   From its inception, the TON Foundation was intended to "retain flexibility" so as

to comply with regulations. Drylewski Ex. 12, January 22, 2018 Email; JX14, JX15 ¶ 16.

         230.   Pavel explained to an individual investor in 2018:

         We've talked a lot with [counsel] about our ideas re Foundation. While I was
         pushing it forward, their advice was clear — in times when the future (and current)
         regulation is uncertain, retain flexibility. It made a lot of sense to me, as it seems
         to go in line with the larger Telegram approach, which we employ not only on
         legal matters, but also on the engineering side and product-wise.

Drylewski Ex. 12.

         231.   In the event the TON Foundation is never founded, the Grams allocated to it will

be locked for perpetuity. Drylewski Ex. 2, Durov Dep. at 269:9-17; Drylewski Ex. 5 at 5.

         232.   The TON Foundation will be directed by a board of directors called the TON

Foundation Board. JSF ¶ 153; Drylewski Ex. 5 at 3.



                                                  39
       233.    If established in the future, it is currently contemplated that the TON Foundation

Board will have five members. JSF ¶ 154; Drylewski Ex. 5 at 3.

       234.    Pavel and Nikolai Durov intend to be two of the TON Foundation Board

members. JSF ¶ 154; Drylewski Ex. 5 at 3.

       235.    As currently contemplated, the other members of the TON Foundation Board will

be independent directors with no connection to Telegram or its affiliates and with experience in

blockchain technology and/or TON. JSF ¶ 154; Drylewski Ex. 5 at 3.

       236.    If established in the future, it is currently contemplated that the TON Foundation

could publish non-binding opinions and research results regarding the TON Blockchain's

development and policy. JSF 11174.

       237.    If established in the future, it is currently contemplated that the TON Foundation

is expected to provide small incentives rewards of Grams to users of the TON Blockchain

platform to promote the consumptive use of Grams. JSF ¶¶ 155, 157; see also Drylewski Ex. 2,

Durov Dep. at 271:13-272:17.

       238.    If established in the future, it is currently contemplated that the TON Foundation

is expected to, in certain circumstances, sell Grams in the market in order to attempt to dampen

the upward volatility in the event that the free market price for Grams gets too high. JSF ¶¶ 152,

165-66, 211.

       239.    In the event that the market price of Grams exceeds the Reference Price, the TON

Foundation may elect (but is not required) to sell Grams from the TON Reserve where the lowest

acceptable bid price would be the Reference Price. JSF ¶¶ 165-66.




                                                40
       240.    The Reference Price is determined by a formula based on the total number of

Grams in existence, which is set forth in Appendix A to the Technical Whitepaper. JSF ¶¶ 143-

44.

       241.    The Reference Price of a Gram at the beginning of each round of the Private

Placement was computed as: 0.1 * en*io^-9, where n denotes the total number of Grams subscribed

for prior to that stage. JSF ¶ 144.

       242.    Defendants expect that the Reference Price of a Gram will be $3.62475487 at the

launch of the TON Blockchain. JSF ¶ 143.

       243.    The Reference Price does not bear any relationship to, or dictate in any way, the

free market price for Grams following launch of the TON Blockchain. JSF ¶ 171.

       244.    The TON Foundation will not have any legal or technical ability to change the

TON Blockchain code, its validation processes or its parameters. Drylewski Ex. 2, Durov Dep.

at 264:5-25.

       245.    None of the Grams held by the TON Foundation could be used for voting or

validating. Drylewski Ex. 2, Durov Dep. at 163:24-164:11, 276:10-277:4; Drylewski Ex. 13,

October 2, 2019 Email.

       246.    The TON Foundation's anticipated functions were modeled after, and are similar

to, the role the Ethereum Foundation plays with respect to the Ethereum blockchain. McKeon

Ex. 1 ¶¶ 129-34; Drylewski Ex. 2, Durov Dep. at 264:5-25.

       247.    As originally contemplated, the TON Foundation would also have had the ability

to buy Grams from the market in order to attempt to prevent the price of Grams from getting too

low. JSF ¶¶ 165, 167.




                                                41
         248.   Through discussions with the SEC, Defendants decided to remove the TON

Foundation's Gram-buying function to alleviate concerns articulated by the SEC. JSF ¶ 168.

         249.   Telegram is willing to consider other changes to the TON Foundation's functions

from what is currently contemplated or to forego the TON Foundation entirely. Drylewski Ex. 2,

Durov Dep. at 271:24-272:5; Drylewski Ex. 5 at 3.

         B.     Contemplated Launch and Creation of Grams

         250.   The initial supply of Grams will be set at 5 billion. JSF ¶ 138.

         251.   Telegram hopes that, after launch, Grams will achieve a wide user base, beyond

the Private Placement purchasers. JSF ¶ 139.

         252.   Following the launch of the TON Blockchain, the free market price of Grams will

be subject to the market forces of supply and demand. JSF ¶ 170; Drylewski Ex. 2, Durov Dep.

at 297:20-23; McKeon Ex. 1 ¶¶ 209-10, 215.

         253.   After launch, holders of Grams will be able to individually determine how to use

their Grams. See Drylewski Ex. 4 at 7; See also McKeon Ex. 1 ¶ 51.

         254.   Gram holders can individually decide to use the Grams, exchange them for fiat

currency, stake them, or simply hold them, among other uses. See Drylewski Ex. 4 at 7;

McKeon Ex. 1 ¶¶ 51, 63-68, 137, 154.

         255.   Any profits that Gram holders achieve will be the result of their own decisions

(and market forces) and based on the timing of those decisions. Drylewski Ex. 7, Parekh Dep. at

70:6-71:4; McKeon Ex. 1 TR 209-10, 215.

         C.     The TON Beta Version and Early Third Party Developments

         256.   Prior to the launch of the production version of the TON Blockchain, Telegram

made publicly available a test version of the TON Blockchain (the "Beta Test Version"). JSF

¶ 130.

                                                 42
       257.    Telegram began rolling out the Beta Test Version in March 2019 and gradually

added information over time until early September 2019. JSF ¶ 131.

       258.    Telegram completed rolling out of the beta-test network in early September 2019.

JSF 41 132.

       259.    The Beta Test Version enables third-party developers to view the TON

Blockchain's open-source code and to develop and test certain applications and interfaces that

may be offered when the production version of the TON Blockchain launches. JSF ¶ 133.

       260.    The Beta Test Version is currently publicly available at the following domain:

https://test.ton.org/download.html. JSF ¶ 134.

       261.    The website includes open source code and step-by-step instructions regarding

how to create and test applications and smart contracts on the TON Blockchain. JSF ¶ 135.

       262.    Anyone in the world can access the code and follow the instructions to build and

test smart contracts and applications for the TON Blockchain, as well as learn about the process

to become a TON validator. JSF ¶ 136.

       263.    As of November 22, 2019, tens of thousands of parties had downloaded the TON

Light Client and TON Light Wallet from the Beta Test website. Drylewski Ex. 4 at 12.

       264.    Defendants hosted a series of contests on Telegram called "TON Contests," in

which they solicited submissions from third parties that could be used to improve the TON

Blockchain. Drylewski Ex. 4 at 12; see also Drylewski Ex. 2, Durov Dep. at 318:4-23.

       265.    In response to the first stage of TON Contests, 66 parties submitted solutions and

41 parties produced working smart contracts. Drylewski Ex. 4 at 12.

       266.    The submissions resulted in at least 50 new smart contracts for use in connection

with competing versions of four applications. Drylewski Ex. 4 at 12.



                                                 43
        267.   The results of the first stage of the TON Contests are available at:

https://contest.com/blockchain. Drylewski Ex. 4 at 12.

        268.   On December 7, 2019, Telegram announced the second stage of the TON

Contests. Drylewski Ex. 14, Telegram Contest Documents at 2.

        269.   Only winners from the first stage of the TON Contests can participate. Drylewski

Ex. 14 at 2.

        270.   The goal of the second stage of the TON Contests is to "build one or two TON-

based smart-contracts (decentralized services) that can become popular with consumers."

Drylewski Ex. 14 at 2.

        271.   There are currently 27 submissions from 27 contestants for the second stage of

the TON Contests. Drylewski Ex. 15, Blockchain Contest, Stage 2.

        272.   Defendants anticipate that the smart contracts developed during the TON Contests

are likely to operate on the TON Blockchain at the time of its launch. Drylewski Ex. 4 at 12.

        273.   There have been numerous public reports, websites, and articles regarding the

development of applications and services for the TON Blockchain. Drylewski Ex. 4 at 12.

        274.   The following is a chart of public reports, websites and other resources regarding

the development or potential development of applications and uses for Grams and the TON

Blockchain by third parties:

 Name             Developer      Notes Based on Third Party         Link(s)
                                 Description

 SOL2TVM          TON Labs       Tool to ensure contract            https://www.coindesk.com/teleg
 compiler                        compatibility between Ethereum     rams-blockchain-will-be-
                                 platform and TON Virtual           compatible-with-ethereum-ton-
                                 Machine                            labs-says

                                                                    https://cryptobriefing.com/telegr
                                                                    am-ton-labs/


                                                44
                                                                 https://cointelegraph.com/news/
                                                                 report-telegrams-ton-
                                                                 blockchain-to-be-compatible-
                                                                 with-ethereum-dapps

                                                                 https://docs.ton.dev/86757ecb2/
                                                                 p/04a4ba
LLVM            TON Labs   LLVM-based compiler designed          https://ton.dev/toolchain
compiler                   to convert sources from multiple
                           high-level languages into its IR      https://docs.ton.dev/86757ecb2/
                           and then into TVM bytecode            p/04a4ba

TON Labs        TON Labs   TON Labs proprietary                  https://ton.dev/node-se
Local Node                 implementation of TON Node
                                                                 https://docs.ton.dev/86757ecb2/
                                                                 p/04a4ba

TON Labs        TON Labs   CLI tool for streamlined usage        https://ton.dev/node-se
SDK
                                                                 https://docs.ton.dev/86757ecb2/
                                                                 p/04a4ba

TON Labs        TON Labs   Compiler kit with the latest          https://ton.dev/node-se
Toolchain                  versions of TON Labs LLVM and
                           Sol2TMV compilers                     https://docs.ton.dev/86757ecb2/
                                                                 p/04a4ba
Ton Labs Node   TON Labs   Provides a set of developer tools     https://ton.dev/node-se
SE                         to develop and compile smart
                           contracts in Solidity, C and C ++;
                           run, deploy and test contracts
                           locally using client libraries for
                           Rust, React Native, Web and
                           Node.js; and make various
                           queries to key blockchain objects
                           using GraphQL protocol with
                           subscription options


Button Wallet   Button     Wallet that supports BTC, ETH,        https://www.forbes.com/sites/bil
                           LTC, BCH, ETC, Waves, Stellar         lybambrough/2019/08/26/telegr
                           Lumens (XLM) and ERC-20               ams-300-million-users-could-
                           tokens; will facilitate exchange of   soon-be-trading-bitcoin-and-
                           Grams for other cryptocurrencies      cryptodespite-serious-security-
                                                                 warning/#1 aa7tb523fe9

                                                                 https://buttonwallet.com/

Mercuryo Pay    Mercuryo   Allows customers to pay with          https://mercuryo.io/business/acq
                           BTC & ETH; will process Grams         uiring/
                           once TON Blockchain launches



                                           45
AdGram        AdGram        Advertising platform that allows      https://adgyam.io/
                            advertisers to create advertising
                            campaigns and channel owners to
                            monetize their audience

BeProducers   BeProducers   Facilitates production of films for   https://beproducer.pro/news-
                            Gram holders                          and-analytics/d1M8a5e-262f-
                                                                  48d3-87be-020530e2317d

TON dApps     CryptoBazar   Includes pre-selected projects to     https://ton.cryptobazar.io/
Marketplace                 be launched on TON Blockchain
Drimsim SIM   Drimsim       Universal SIM and mobile              https://m.facebook.com/334908
              Global        expense card                          950536095/posts/43290581740
                                                                  3074?d=n&substory_ index=0&
                                                                  sfns=mo

                                                                  https://twitter.com/drimsimglob
                                                                  al/status/1197175207649304577
                                                                  ?s=21

                                                                  https://blog.drimsim.com/drims i
                                                                  m-budet-prinimat-crypto-gram

Denim         Denim         Dating application for TON            https://dcntrlzd.app/2019/11/17/
                            Blockchain                            denim/
Unovis        Unovis        Marketplace for art using TON         https://dcntrlzd.app/2019/10/23/
              Forum         Blockchain                            unovis/
DareApp       Eristica      Mobile video platform                 https://dentlzd.app/2019/10/13/
                                                                  dareapp/



Posh.space    Posh.space    Digital fashion store                 https://dcntrlzd.app/2019/10/12/
                                                                  poshspace/

                                                                  https://posh.space/
Pregnancy     Mobile        Pregnancy related app                 https://dcntrlzd.app/2019/10/10/
Tracker       Dimension                                           pregnancy-tracker/
              LLC
                                                                  https://pregnancytracker.app/
U-Robot       u-robot       Chat-bot app; customized online       https://dcntrlzd.app/2019/10/09/
                            store or personal page                urobot/

                                                                  http://u-robot.net




                                             46
Incognito       Incognito      Mobile network related app          https://dentrlzd.app/2019/10/08/
                                                                   incognito/

Kelvpn          Kelvpn         VPN marketplace operating on        https://dcntrlzd.app/2019/10/07/
                               top of decentralized network        kelvpn/

                                                                   https://kelvpn.com/
EzDapps         Apla           Dapps Marketplace                   https://dcntrlzd.app/2019/10/06/
                                                                   ezapps/
Spatium         Spatium        Wallet with enterprise-level        https://dcntrlzd.app/2019/10/05/
                               security                            spatium/

                                                                   https://spatium.net/
Viewst          Viewst         Uses micropayments channel          https://viewst.com/
                               network to accept payments from
                               users on TON Blockchain
                               network as well as from other
                               services; uses file-distributed
                               storage technology for keeping
                               assets and optimizing storage for
                               large video files;
                               provides optimized templates to
                               create digital graphic assets for
                               Telegram channels and other
                               TON Services
Worldwide       Optimal.one    Worldwide Hackathon for the         http://www.optimal.one/
Hackathon                      promotion of TON Blockchain
                               projects
ParJar          Parachute      Allows users to send                https://beincrypto.com/cryptocu
                               cryptocurrency tips on Telegram     rrency-tips-on-telegam-reach-
                                                                   500000-milestone-in-just-a-
                                                                   year/
TON-based       Appreciate     Proposed real-time advertising
real-time                      platform on top of TON
advertising                    Blockchain
platform
copperbits/TO   Copperbits     R&D group focused on TON            https://github.com/copperbits/T
N               (on GitHub)    Blockchain on GitHub                ON

                                                                   https://t.me/tonresearch
TON.Broxus      Finex Future   Java wrapper for TON                https://github.com/broxus/ton-
                                                                   client
Atomic TON      Atomic         Universal cryptocurrency wallet     https://atomicwalletio/ton-
Wallet                                                             wallet

TON_tokens      Emelyanenk     Simple tokens for TON               https://github.com/Emelyanenk
                oK                                                 oK/TON tokens



                                               47
ton _client       formony        Python API client for TON            https://github.com/formony/ton
                                                                       client
TON Watcher       TON Center     Will allow users to search for       https://tonwatcher.com/
                                 addresses or blocks on TON
                                 Blockchain
TON.shi Public    TON.sh         HTTP-based experimental              https://ton.sh/api
API                              interface for developers; explorer
                                 to search for addresses or
                                 transactions on TON Blockchain
School register   Andrei         Project implements a register for    https://github.com/ftkvyn/ton-
project           Marchenko      giving grades to students in a       register
                                 school or university
Goods             Andrei         Project creates an ecosystem for     https://github.com/ftkvyn/ton-
purchasing        Marchenko      selling and purchasing goods on      goods
ecosystem                        TON blockchain
project
TON Auction       Denis Olshin   Multi-purpose smart-contract for     https://github.com/deNULL/ton
                                 TON blockchain implementing          -auction
                                 both an auction system and a shop
TRC20 Token       Github user    A standard interface for tokens in   https://github.com/coding-
                                 TON (like ERC20 in Etherium)         studio/TRC20
                                                                      https://tontalk.org/threads/184/
TON Lotto         @combot /      Lottery bot for TON testnet          https://tontalk.org/threads/156/
                  TON.sh         implemented as a Telegram bot
                                 that interacts with the TON smart
                                 contract
The Chat          Emelyanenk     RPG game with random items           https://ton.sh/e/tcg
Game              oK             drop based on activity in chat       https://github.com/Emelyanenk
                                 rooms                                oK/TheChatGame
OracleHub         Emelyanenk     Data provider platform that aims     https://github.com/Emelyanenk
                  oK             to create transparent registry of    oK/OracleHub
                                 independent oracles
TON Mixer         @dkaraush      Project tries to transfer Grams      https://tonweb.site/-
                                 through mixer nodes so they          1:2bcc9840e7b9ec6b77fe3543b
                                 cannot be tracked in the open        4eefbf3ba6c69fd98f362b3d3b2f
                                 network                              4b752adb5e8/index.html
                                                                      https://github.com/dlcaraush/ton
                                                                      -mixer
dApp for TON      BUTTON         Project allows anyone to create      https://github.com/button-
that allows       Wallet team    delegation pool and become           tech/ton-delegation-pool
delegation of                    validator; allows anyone to earn
GRAMs to                         interest by delegating Grams to
validators in                    potential Validators. (Risks will
non-custodial                    be handled by reputation system
way                              and security deposits); non-
                                 custodial web-based solution
TON               Github user    Implements a fully decentralized     https://github.com/codlng-
Decentralized                    exchange with the support of the     studio/ton-exchange
Exchange                         exchange of grams, extra
                                 currencies and TRC20 tokens

                                                 48
A Charity        Github user    Implements simple Foundation          https://github.com/dblokhin/ton-
Foundation                      model where each incoming             charity-foundation
TON Smart                       payment will be multiplied by
Contract                        specified campaign factor and
                                sent to the destination
Smart contract   Github user    Lottery smart contract where          https://github.com/Arseny271/to
lottery                         players buy any of 64 squares (or     nGame
                                several), after a while the smart
                                contract sets a win amount for
                                each square
Ring signature   Github user    Smart contract that can help          https://github.com/adoriasoft/to
based mixer                     obfuscates Grams                      n payment_mixer
contract
Pool TON         vanasprin      Allows to pool user funds in the      https://github.com/vanasprin/po
Service          and alexhol    TON blockchain network for            ol_ton
                                some specific purpose and the
                                subsequent proportional
                                distribution of the funds (if
                                necessary)
TON Staking      Eugene         Fully decentralized solution based    https://github.com/koinov/ton-
Solutions        Koinov         on mutual mistrust principle at the   staking
                                crossroad of blockchain, finance
                                and security
ICO smart        Github user    Allows user to conduct a              https://github.com/plexar88/ico
contract                        fundraising event for the initial
                                coin offer (ICO) for various
                                projects
Dota2 auto       Github user    Project uses TON as a payment         https://github.com/KStasi/Ton-
chess                           system and trust source for a         Dich5
                                popular game, Dota2 Autochess
TON Web          @dkaraush      A website portal for TON              https://tonweb.site/-
                                                                      1:d9bb6fde2410a2445f4e21301
                                                                      3f5a0ac584a580a67478fa2992b
                                                                      e4bae24c3079/index.html
Fungible token   Github user    Fungible token smart contract         https://github.com/adoriasoft/to
smart contract                                                        niungible_token
messenger        Github user    Messenger for TON                     https://github.com/AlexGor-
                                                                      dev/messenger
contract mana    Github user    Manager contracts for ton             https://github.com/AlexGor-
ger                             blockchain                            dev/contract_manager
A gambling       Denis Olshin   Smart-contract for TON                https://github.com/deNULL/ton
smartcontract                   blockchain implements a platform      -gamble
for Telegram                    for different gambling activities
Open Network                    (such as lotteries or card games)
(TON)
Lottery "3 of    Github user    Lottery smart contract                https://github.com/alunegov/ton
13" smart-                                                            -contest-2
contract



                                                49
 MadelineTon.j     Daniil        Pure JS client-side                  https://github.com/danog/madeli
 s                 Gentili       implementation of the Telegram       neTon.js
                                 TON blockchain protocol
 TON freestyle     Github user   Tools for creating freestyle smart   https://github.com/Skydev0h/to
                                 contracts                            n-freestyle
 Ton (Gram)        2masternode   Validation aggregator                https://2masternodes.com/ton-
 Validator         s                                                  validator-pool
 Staking Pool
 Xeus-Fift         Github user   Jupyter kernels for Fift, FunC and   https://github.com/atomex-
                                 TVM assembler                        me/xeus-fift
                                                                      https://tontalk.org/threads/15 8/
 TON Labs          TON Labs      Public cloud providing access to     https://eu-central-
 Cloud                           testnet                              1.1arge.testnet.ton.dev/graphql
                                                                      https://tonta lk.org/threads/14 9/
                                                                      https://decrypt.co/1253 l/telegra
                                                                      ms-sec-battle-basnl-stopped-
                                                                      ton-labs-pressing-ahead

Drylewski Ex. 4 at 12-16; Drylewski Ex. 10 at 2-6.

       275.      From time to time, Defendants have had communications with numerous parties

regarding the potential development of applications and uses for Grams on the TON Blockchain,

including TON Labs,IIII(potential integration with TON),                 (proposed real-time

advertising platform on top (of TON Blockchain), DrimSim, Telefonica, Payphone,

CryptoBazaar, Beproducer, Everstake, Mercuryo, PrivatBank, KupiBilet, WEBPAY, participants

in TON Contests, and Private Placement purchasers. Drylewski Ex. 4 at 9.

IV.    TELEGRAM'S PUBLIC COMMUNICATIONS

       276.      During the Private Placement, on January 21, 2018, Pavel Durov sent the

following tweet: "If you see or receive offers to `buy Grams', let us know at

http://t.me/notoscam." Drylewski Ex. 16, Pavel Durov (@durov) Twitter at SEC-SEC-E-

0002661.

       277.      On January 6, 2020, Telegram published a notice (the `Public Notice"), which

explained the following:




                                                 50
You may have heard that since 2017 the team at Telegram has been developing a
new blockchain platform called the TON Blockchain and native cryptocurrency
called Grams. We hope that as a result of this project Grams will become a true
complement to traditional currencies, improving the speed, efficiency and security
of everyday commercial transactions globally. We believe that the TON
Blockchain technology will create a stable ecosystem and represents a significant
improvement upon previous platforms in terms of speed, usability and scalability.

There have been a lot of rumors in the media and speculation about the details of
this project. Telegram has been careful not to speak publicly about these rumors
while we continue to build the TON Blockchain platform and work out the exact
details of the project to ensure that the TON Blockchain and Grams can operate in
a way that is compliant with all relevant laws and regulations.

In light of recent events, we wanted to take the time to publicly clarify certain
aspects of the TON Blockchain and Grams as we continue to prepare for a
successful launch of the project.

* * *



Nobody can buy or sell grams yet

First, it has come to our attention that certain websites appear to be offering Grams
to the public. These websites sometimes refer to the offers as "token presales," and
some pretend to be affiliated with Telegram. As we've warned you on numerous
occasions, these are NOT official Telegram websites, they have NO affiliation with
Telegram, and NO Grams have been issued yet to anyone. Neither Telegram nor
any of its affiliates are involved in any public sales or presales of Grams. To the
contrary, the TON Blockchain on which Grams will function is still in a Beta Test
phase       and     you     can     access      the    Beta    Test      website    at
https://test.ton.org/download.html. Only once the TON Blockchain launches will
Grams be created and available to purchase.

* * *



TON will be decentralized and maintained by third parties

Second, if you are considering whether to purchase Grams once the TON
Blockchain platform is launched, we want you to know certain things. Telegram
and its affiliates have not made any promises or commitments to develop any
applications or features for the TON Blockchain or otherwise contribute in any way
to the TON Blockchain platform after it launches. In fact, it is possible that
Telegram may never do so. Rather, it is Telegram's goal and hope that the
decentralized community of third party developers and others will contribute to
the TON ecosystem through the development of applications and smart
contracts. It will be the sole responsibility of third parties and the community to


                                         51
       * * *



       And if you already heard about TON...

       Finally, we wanted to provide further clarity regarding some technical and
       governance aspects of the TON Blockchain. Please note that the below is
       intended to supersede and replace all prior materials or communications
       regarding the TON Blockchain and Grams to the extent of any conflict or
       potential conflict, including the information and details set forth in the TON
       Whitepapers or any previous communications or materials by Telegram or anyone
       else:

       (1) Telegram is under no obligation, and makes no promise or commitment, to ever
       establish a TON Foundation or similar entity in the future.

       (2) At the time of the anticipated launch of the TON Blockchain, Telegram's TON
       Wallet application is expected to be made available solely on a stand-alone basis
       and will not be integrated with the Telegram Messenger service. In this regard, the
       TON Wallet is expected to compete with any other wallet applications designed
       and offered by third parties. Telegram may integrate the TON Wallet application
       with the Telegram Messenger service in the future to the extent permitted under
       applicable laws and governmental authorities.

       Telegram reserves all rights to further add to, clarify or revise these or any other
       aspects of the TON Blockchain or Grams. We look forward to providing more
       information as we get closer to the anticipated launch of the TON Blockchain.

       January 6, 2020
       The Telegram Team

       This communication contains forward-looking statements, including statements of
      plans, objectives, expectations, development status and intentions. Any number of
      factors could cause actual results to differ materially from those contemplated by
      any forward-looking statements, including but not limited to the risks identified
       herein.

Drylewski Ex. 3 (emphasis original).

       278.    Telegram's Public Notice is available online at https://telegram.org/blog/to

gram-notice. Drylewski Ex. 3.




                                               53
       279.    Telegram also published a link to the Public Notice on its Twitter account, which

is available online at https://twitter.com/telegram/status/1214144878071943168. Drylewski Ex.

17, Telegram Messenger Twitter (January 6, 2020).

       280.    The Public Notice has also received significant media coverage. See, e.g.,

Drylewski Ex. 18, "Telegram says TON Wallet won't integrate with its messaging app at

launch" (Jan. 6, 2020).

V.     TELEGRAM SOUGHT GUIDANCE FROM AND ACTIVELY ENGAGED WITH
       THE SEC

       281.    On February 2, 2018, counsel for Telegram reached out to the SEC regarding the

TON Blockchain. ECF No. 37, Defendants' Affirmative and Other Defenses ("Defenses") ¶ 36.

       282.    On February 2, 2018, the SEC sent a letter to "Telegram LLC," which stated that

"Whe staff of the Securities and Exchange Commission is conducting an investigation in the

matter identified above and requests that your client, Telegram LLC (`Telegram'), voluntarily

produce to the staff' a number of categories of documents. ECF No. 37, Defenses ¶ 36.

       283.    Both sides agreed to the scope of Telegram's voluntary production of documents,

and over the next 18 months, Telegram engaged in good faith and voluntary discussions with the

SEC in order to explain the details of its project and to obtain guidance regarding the potential

application of the federal securities laws. ECF No. 37, Defenses ¶ 36.

       284.    Between February 2018 and the commencement of this litigation, Telegram

voluntarily: (i) provided productions of thousands of pages of messages and communications

with U.S. purchasers; (ii) submitted a detailed legal memorandum on June 26, 2018, regarding its

securities analysis of Grams, along with four supplemental memoranda dated November 28,

2018, February 27, 2019, March 18, 2019, and July 25, 2019; (iii) participated in three in-person

presentations to the SEC, during which it answered hundreds of questions regarding the TON


                                                54
Blockchain, the TON Foundation, Grams and related matters; and (iv) engaged in regular email

and telephone discussions with the SEC and promptly answered questions and provided

additional information regarding a wide range of topics relating to the above. ECF No. 37,

Defenses ¶ 37.

       285.      A timeline of Telegram's voluntary efforts follows:

           •     February 6, 2018 — Voluntary production of documents (Vol. 1)

           •     February 13, 2018 — Voluntary production of documents (Vol. 2)

           •     March 9, 2018 — Voluntary production of documents (Vol. 3)

           •     April 18, 2018 — In-person presentation to SEC

           •     May 14, 2018 — Voluntary production of documents (Vol. 4)

           •     June 26, 2018 — Submission of Initial Memorandum of Law

           •     July 24, 2018 — Call with SEC

           •     July 31, 2018 — Call with SEC

           •     August 14, 2018 — Call with SEC

           •     September 4, 2018 — Call with SEC

           •     October 3, 2018 — Voluntary production of documents (Vols. 5 & 6)

           •     October 11, 2018 — Call with SEC

           •     November 13, 2018 — Voluntary production of documents (Vol. 7)

           •     November 14, 2018 — Call with SEC

           •     November 20, 2018 — Submission of Supplemental Memorandum of Law

           •     December 13, 2018 — Call with SEC

           •     February 6, 2019 — In-person presentation to SEC

           •     February 27, 2019 — Submission of Second Supplemental Memorandum of Law

                                                 55
          •   March 11, 2019 - Call with SEC

          •   March 12, 2019 - Call with SEC

          •   March 18, 2019 - Submission of Third Supplemental Memorandum of Law

          •   March 25, 2019 - Email response to SEC questions

          •   May 28, 2019 - Letter to SEC enclosing documents; email response to SEC

              questions

          •   June 14, 2019 - Email response to SEC questions

          •   June 15, 2019 - Email response to SEC questions

          •   June 28, 2019 - Call with SEC

          •   July 9, 2019    Email responding to SEC questions

          •   July 18, 2019 - In-person presentation to SEC, CFTC and FinCEN

          •   July 25, 2019    Submission of Fourth Supplemental Memorandum of Law

          •   September 3, 2019 - Email response to SEC questions

          •   September 9, 2019 - Email response to SEC questions

          •   September 12, 2019 - Email response to SEC questions

          •   September 27, 2019 - Email response to SEC questions

          •   September 30, 2019 - Letter to SEC

          •   October 1, 2019 - Letter to SEC enclosing documents

          •   October 3, 2019 - Letter to SEC enclosing documents

          •   October 4, 2019 - Letter to SEC enclosing documents

          •   October 10, 2019 - Email response to SEC questions

          •   October 11, 2019 - Letter to SEC

ECF No. 37, Defenses ¶ 38.

                                              56
         286.   Where the SEC did provide some limited feedback to Telegram regarding the

TON Blockchain, Telegram made changes in an attempt to address the SEC's concerns. ECF

No. 37, Defenses ¶ 39.

         287.   In March 2018, Telegram provided the SEC with a list of approximately 60

websites that Telegram believed had been fraudulently offering to sell Grams. Drylewski Ex. 4

at 26.


Dated:    New York, New York
          January 14, 2020

                                                    Respectfully submitted,

                                                 /s/ Scott D. Musoff
                                                 George A. Zimmerman
                                                 Scott D. Musoff
                                                 Christopher P. Malloy
                                                 Alexander C. Drylewski
                                                 SKADDEN, ARPS, SLATE,
                                                   MEAGHER & FLOM LLP
                                                 Four Times Square
                                                 New York, New York 10036
                                                 Phone: (212) 735-3000

                                                 Attorneysfor Defendants




                                               57
